       Case 2:19-cv-12258-CJB-DPC Document 12 Filed 09/17/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


                                          ORDER

           IT IS ORDERED that the call docket in the following cases, previously set for
September 23, 2020 at 9:30 a.m. is RESET for Wednesday, September 23, 2020 at 9:00

a.m. before Judge Carl J. Barbier, to be held remotely via Zoom due to the conditions
caused by the outbreak of COVID-19:

      19-11326 Hutchins et al v. ANCO Insulations, Inc. et al
      19-12258 Nicholas v. Pigott, et al
      19-13679 Mahrous v. Progressive County Mutual Ins Co et al
      19-14671 Logan v. New Orleans Police Department et al
      19-14676 Hursky v. Scottsdale Insurance Company et al
      19-14742 Wenrick v. James Construction
      19-14743 Watson v. National Railroad Passenger Corporation et al
      20-244 Lumber v. Baker, Donelson, Bearman, Caldwell & Berkowitz
      20-506 Austin v. CHC Development II, LLC
      20-639 Chavez v. Elite Trans Service Inc. et al


ADDITIONAL NOTES:

      1.      Only attorneys and pro se plaintiffs who will be speaking at the
              conference shall appear via Zoom (An e-mail will be sent with the link to
              the video conference). All others, including the public, may listen to the
              proceedings by dialing 1-650-479-3207 (Access Code: 160 383 5704). Be
              advised that this number is "listen only."
      2.      Those who will be speaking at the call docket shall log onto Zoom
              ten minutes before the start time of the conference.
      3.      Those participating via Zoom shall dress and conduct themselves
              appropriately, as if they were physically present in the courtroom.
 Case 2:19-cv-12258-CJB-DPC Document 12 Filed 09/17/20 Page 2 of 2


4.    Recording these proceedings is prohibited.


Dated at New Orleans, Louisiana, on September 16, 2020.




                                      CARL J. BARBIER
                                      UNITED STATES DISTRICT JUDGE




                                 - 2 -
